Citation Nr: 1758488	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma to include distal esophagus, gastroesophageal junction, and proximal stomach as a result of exposure to herbicides, for accrued benefits purposes only.

2.  Entitlement to service connection for pancreatitis as a result of exposure to herbicides, for accrued benefits purposes only.  


REPRESENTATION

Appellant represented by:	Eva Guerra, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, stepson


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  The appellant has been substituted for the Veteran, who passed away in February 2014.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011; a statement of the case was issued in December 2012; and a substantive appeal was received in February 2013.   

The appellant presented testimony at a Board hearing in April 2014.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for lung cancer has been raised by the appellant at the April 2017 Board hearing (Hearing Transcript, p. 2).  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran developed adenocarcinoma and pancreatitis due to his presumed exposure to herbicides (specifically Agent Orange).  The RO obtained a medical opinion in November 2016.  The examiner of the claims file rendered a negative nexus opinion.  However, the examiner applied the wrong evidentiary standard.  He stated that "medical literature shows no conclusive evidence linking esophageal cancer to prior herbicide exposure."  The Board notes that the appellant does not need to provide "conclusive evidence" of a link between herbicide exposure and esophageal cancer.  The appellant only needs to show that it is "at least as likely as not" that there is a medical nexus.  Consequently, the Board finds that the November 2016 VA opinion is inadequate, and that a new opinion is needed.

Additionally, the appellant submitted a July 2017 correspondence (broken into two parts) in which she submitted medical treatises.  Specifically, she submitted an article that appeared in the American Journal of Epidemiology entitled Health Effects of Dioxin Exposure: A 20-Year Mortality Study.  She also submitted an August 1990 VA Agent Orange Review article.  She cited an Emory University article regarding dioxins; and she cited an EPA draft report (Caseflow, 7/10/17, p. 4).  The November 2016 VA examiner did not have access to these studies.  The Board finds that upon Remand, the examiner should address these articles and reconcile his/her findings with them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain another medical opinion, if possible by someone other than the November 2016 examiner, for the purpose of determining the nature and etiology of the Veteran's (1) adenocarcinoma to include distal esophagus, gastroesophageal junction, and proximal stomach, and (2) pancreatitis.  The claims file must be made available to the examiner for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any such disability was caused by presumed exposure to herbicides.  

The examiner should specifically reconcile his/her findings with the medical treatises referenced in the appellant's July 10, 2017 correspondence (parts 1 and 2).

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







